Citation Nr: 1311600	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  08-10 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for reflex sympathetic dystrophy (RSD) of the left lower extremity, status post fracture of the third toe.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from November 1991 to August 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2006 and January 2007 rating decisions by the Winston-Salem, North Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The August 2006 decision, which denied an increased evaluation for RSD, was reconsidered in January 2007 following the submission of additional new and material evidence.  38 C.F.R. § 3.156(b).  The denial of increased rating was continued, and service connection for PTSD denied, in January 2007.

In October 2011, these claims were considered by the Board and remanded for additional development; they have now been returned to the Board for further appellate consideration.

The issue with regard to a psychiatric disorder is recharacterized as above.  The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record discloses competing diagnoses and theories of entitlement here, and recharacterization better reflects this.

No claim for a total disability rating based on individual unemployability (TDIU) has been inferred here.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran has discussed the impact of his service-connected disabilities on his employment, he does not allege such is due specifically to the RSD at issue here.  Further, a TDIU claim was formally adjudicated in the January 2007 rating decision, and not appealed.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure review of the totality of the evidence.
The issue of entitlement to a separate compensable evaluation for a left foot disorder was noted to have been raised by the record in the Board's October 2011 remand.  A review of the physical claims file and the electronically maintained Virtual VA records does not reveal that the Agency of Original Jurisdiction (AOJ) has yet taken action on that claim.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

RSD

As is noted above, the Veteran has persistently alleged entitlement to a separate evaluation for a disability of the left foot in addition to the currently service-connected RSD.  However, his current 20percent evaluation for RSD is dependent, in part, on consideration of the impact of the condition on the left foot.  38 C.F.R. § 4.124a, Diagnostic Code 8620.

The current evidence of record is not sufficient for the Board to distinguish between manifestations of RSD and manifestations attributable to another left foot disability.  VA examiners and treating care providers have consistently described the totality of the Veteran's left lower leg impairment; they have not allocated impairment among the knee, foot, and nerves.  

Adjudication of the appeal with regard to evaluation of RSD is therefore inextricably intertwined with the outstanding claim for a separate left foot rating.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered)
Remand is required to permit adjudication of the foot claim prior to resolution of the RSD claim.

On remand, VA examinations for the left lower extremity are required, to clearly identify all current disabilities and impairments of the leg and foot and, to the greatest extent possible, allocate symptomatology and functional manifestations amongst them.  Moreover, review of the claims file reveals that no specific examination has been provided for RSD since July 2008; more recent September 2011 examinations are too general to permit proper evaluation of the issues on appeal.

Acquired Psychiatric Disability

The Veteran has alleged entitlement to service connection for PTSD, which he relates to terrorist events in Egypt in 1993, and the stresses of alerts in Saudi Arabia during Operation Desert Shield.  Records show that the Veteran was present in Egypt and Saudi Arabia at the times in question.  He does not allege that he was actually present or directly affected by any of the reported events or circumstances, only that he was frightened due to them and his observations of their aftermath.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 U.S.C.A. § 1154 ;38 C.F.R. § 3.304(f).  

The provisions for verification of PTSD stressors were amended effective July 13, 2010, during the pendency of the appeal.  See 75 Fed. Reg. 39843 (July 13, 2010).  If a claimed stressor relates to fear of hostile military or terrorist activity, then lay testimony may establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary, if 1) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the symptoms are related to the claimed stressor; and 2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service. "Fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others. 38 C.F.R. § 3.304(f)(3) .

The RO had previously found no stressor based on a lack of personal involvement or an inability to verify allegations.  The Board, however, noted that the Veteran's allegations were consistent with a fear of hostile enemy or terrorist action, and remanded the matter for an examination, to include evaluation of the adequacy of the stressor.

That examination was provided in December 2011; the VA psychologist noted the stressor allegations, but found that they were not sufficient to meet the necessary criteria to support a diagnosis of PTSD.  A verified stressor cannot therefore be conceded; the Board is bound by the medical determination.  38 C.F.R. § 3.304(f)(3); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The November 2006 diagnosis of PTSD by another VA psychologist does not consider the stressor adequacy, and did not (could not) apply the amended standard.

However, a review of the record reveals that some VA doctors have also diagnosed depression, and have related such to the Veteran's service connected left leg disabilities.  The Veteran was in fact evaluated for such in service.  A claim for one psychiatric disability includes a claim for all diagnosed conditions.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board is therefore obligated to consider the possibility of service connection for an acquired psychiatric disorder other than PTSD.  Unfortunately, the current record does not contain sufficient information to permit adjudication of that theory.  While various doctors during and after service have indicated the presence of depression, and the Veteran has described symptoms consistent with such, it is unclear whether there is an actual chronic condition present now or at any time during the appellate period.  Some providers indicate the symptoms are episodic and may relate to non-service factors, such as financial strain or family problems.  The most recent VA examiner found no current diagnosis, though it is unclear whether the presence of a condition other than PTSD was truly weighed.

Therefore, remand is required for a new VA examination to clearly determine whether a diagnosis of any acquired psychiatric disorder is warranted or has been warranted over the course of the appeal, and to obtain an opinion as to whether any such is caused or aggravated by the Veteran's service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file complete VA treatment records from the medical center in Fayetteville, North Carolina, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of June 2012 to the present.

2.  Schedule the Veteran for VA peripheral nerves and foot examinations to be conducted by a physician with sufficient expertise to diagnose and treat disorders of the legs and feet.  The claims file must be reviewed in conjunction with the examination(s).  The examiner(s) must fully describe impairments of the left lower leg and foot, and must clearly state which manifestations are at least as likely as not attributable to service-connected RSD, as opposed to any left foot disability.

3.  Schedule the Veteran for a VA mental disorders examination.  The claims file must be reviewed in conjunction with the examination.  The examiner must identify all diagnosed chronic acquired psychiatric disorders, from 2006 to the present.  The presence or absence of a disorder manifested by depression must be specifically addressed; if no chronic condition is diagnosed, the examiner must clearly state that psychiatric symptoms were transitory and acute, related to specific situations or circumstances.

The examiner must then opine as to whether any diagnosed condition is at least as likely as not caused or aggravated by service, or a service-connected disability, particularly the left lower extremity conditions.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



